Citation Nr: 1450524	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-15 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to January 1969.  This matter is before to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for tinnitus, rated 10 percent, effective May 3, 2010, and continued a 0 percent rating for right ear hearing loss.  A May 2012 rating decision granted an earlier effective date of June 4, 2008 for the award of service connection (and a 10 percent rating) for tinnitus; the Veteran has not disagreed with that rating decision.  Thereafter, a June 2013 rating decision granted service connection for left ear hearing loss and assigned a 0 percent rating for (the now) bilateral hearing loss.


FINDING OF FACT

At no time under consideration is the Veteran's hearing acuity shown to have been worse than Level I in the left ear or worse than Level VI in the right ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85, Diagnostic Code (Code) 6100, 4.86 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  The Veteran was advised of VA's duties to notify and assist in the development of his claim in a July 2010 letter, which explained the evidence necessary to substantiate his claims (which have evolved), the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect. 

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA audiological evaluations in July 2010 and April 2012.  In a June 2012 statement, the Veteran notes that the April 2012 audiometry shows an improvement in his right ear hearing acuity (and asserts that this must be error, rendering the examination inadequate for rating purposes).  However, he does not point to any specific error in the testing process.  The Board observes that puretone thresholds may vary from test to test.  The Board's review of the April 2012 examination report found that the examiner certified the test results valid for rating purposes; no apparent deficiency in the rating process is evident.  Therefore, the Board finds that the April 2012 examination report is adequate for rating purposes and that another examination is not necessary. 
 
The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.
   
Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the hearing acuity level.  Table VIA is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 
38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  

Where an increase in the level of a service-connected disability is at issue, as in the present case, the primary concern is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" increased ratings may be appropriate where different levels of severity are shown during distinct periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

On July 2010 VA audiology assessment, audiometry revealed that puretone thresholds, in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
20
80
85
85
LEFT
15
20
25
45

The average puretone thresholds were 67.5 decibels for the right ear, and 26.25 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 74 percent for the right ear and 98 percent for the left ear.  The diagnosis was severe sensorineural hearing loss (SNHL) in the right ear from 2000 to 6000 Hertz and moderate to moderately severe left ear hearing loss from 3000 Hertz.

Under Table VI, the hearing acuity shown constitutes Level I hearing acuity in the left ear.  An exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86(a) is shown for the right ear so it may be evaluated under either Table VI or Table VIA, whichever is more favorable.  Under Table VI, the right ear hearing acuity shown amounts to Level VI hearing.  Under Table VIA, the right ear hearing acuity amounts to only Level V hearing; thus, application of Table VI  is more favorable to the Veteran.  Under 38 C.F.R. § 4.85, Table VII, the combination of Level I hearing in the better ear and Level VI in the worse ear warrants a 0 percent rating under Code 6100.  Thus, these audiometric findings do not warrant an increased rating for the bilateral hearing loss.

On April 2012 VA audiology assessment, the Veteran reported difficulty hearing phone conversations and with background noise.  Audiometry revealed that puretone thresholds, in decibels, were:


HERTZ



1000
2000
3000
4000
RIGHT
15
70
85
85
LEFT
15
20
35
50

The average puretone thresholds were 63.75 decibels for the right ear, and 30 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 82 percent for the right ear and 94 percent for the left ear.  The examiner diagnosed bilateral SNHL.

Under Table VI, the hearing acuity shown constitutes Level I hearing impairment in the left ear.  Once again, an exceptional pattern of hearing loss is shown for the right ear.  Under Table VI, the right ear audiometric findings correlate to Level IV hearing acuity.  Under Table VIA, the right ear hearing acuity would be characterized as Level V; thus, application of Table VIA is more favorable to the Veteran.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Code 6100.  Thus, this examination report's audiometric data do not provide a basis for assigning an increased rating for the Veteran's hearing loss disability.  The Board notes that the examiner elicited from the Veteran (and apparently accepted at face value) that the related impairment was difficulty with telephone conversation and hearing with background noise.

As noted above, rating hearing loss disability requires a mechanical application of audiometry findings to the schedular criteria.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Here, both the July 2010 and April 2012 VA examination produced findings that warrant a 0 percent schedular rating.  The record provides no further basis (i.e. no other suitable audiometry) for rating the disability.  Regarding the Veteran's assertion that the audiometry in 2012 must be in error as it suggests improvement, the Board notes again that audiometric findings can vary slightly from test to test/from examiner to examiner (notably, left ear audiometry actually suggests a slight decline in hearing acuity in that ear).  In light of the foregoing, the Board concludes that a schedular compensable rating for bilateral hearing loss is not warranted at any time during the appeal period.

Regarding the Veteran's assertions that his hearing impairment is greater than reflected by the 0 percent rating assigned, the Board acknowledges he is competent to testify as to symptoms he experiences, including difficulty hearing.  However, as a layperson, he is not competent to establish his level of hearing impairment by his own opinion.  As noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating throughout.  See Lendenmann, 3 Vet. App. at 349.  The Board finds no reason to question the functional impairment flowing from the Veteran's hearing loss is as he described it at on April 2012 VA examination; such impairment is contemplated by the 0 percent rating assigned.  

The Board has also considered whether this matter should be referred for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b).  However, as the schedular criteria contemplate the findings and associated functional impairment shown (the reports of difficulty hearing telephone conversations and with background noise) and there is no manifestation that is not encompassed by the schedular criteria, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, there is also no evidence (or allegation) that the Veteran's bilateral hearing loss has rendered him unemployable.  Hence, the matter of entitlement to a total disability rating based on individual unemployability due to his hearing loss is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447


ORDER

The appeal seeking a compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


